DETAILED ACTION
This Office Action is in response to the Application 16/411,626 filed on 05/14/2019.
In the instant application, claims 1 is the only independent claim; Claims 1-8 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
Drawings
The drawings submitted on 05/14/2019 are acceptable

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/2019, 08/21/2019, 03/28/2020, 05/11/2020, 12/28/2020, 09/27/2021 and 11/08/2021 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-8 recite “A user interface”. However, it appears that the “user interface” is taught to be software, per se.  A user interface claimed without a physical and tangible computer components capable of producing a useful, concrete and tangible result when used in the computer system is computer software by itself. As such, it is believed that the system of claim 1 is reasonably interpreted as functional descriptive material, per se.

Allowable Subject Matter
Claims 1-8 are allowed if and when the 35 U.S.C. 101 rejection is resolved.
Reason for Allowance
The present invention is directed to a user interface for fraud alert management that help detect and prevent fraud, particularly fraud via IVR system. 
Independent claim 1 when considered as a whole, is allowable over the prior art of record.  
The closest prior arts, can be found: Kuang (US 2019/0020759) teaches a phone frauds or scams detecting system comprising detecting units for obtaining callers’ characteristics. The system determines frauds or scams based on the caller’s characteristics. Weiss (2015/0288791) teaches a telephone fraud management system that operates over a communication network to protect a user from attempted fraud by a fraud agent. Zettel (US 2019/0268354) teaches incident response techniques useful for personas with a variety of experience level. The incident report techniques include a graphical user interface for providing a variety of different views for different personas.
 However Kuang, Weiss and Zettel do not teach or suggest the particular combination of steps or elements as recited in the independent claim 1.  For example, the prior art does not teach or suggest the steps of: “a visual display; a plurality of panes displayed on the visual display, each pane including: an identifier corresponding to a communication received; a graphical representation of a threat risk associated with the identifier; a numeric score associated with the threat risk, wherein the numeric score is a weighted score based on a plurality of predetermined factors updated substantially continuously.” 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174